NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0657-16T3

KEITH P. SEQUEIRA,

        Plaintiff-Appellant,

v.

PRUDENTIAL EQUITY GROUP, LLC;
PRUDENTIAL REAL ESTATE
AFFILIATES, INC.; RICHARD
HORTON III, WACHOVIA SECURITIES,
LLC; WILLIAM H. GOECKELER;
LAURA HAK; THOMAS F. DALY, BRIAN
BEGLEY; KENNETH PARDUE; ROBERT
E. MORRISSEY, JR.; ANTHONY
MCQUEEN; BRAND MEYER; DAVID J.
KOWACH; DANIEL LUDEMAN; DAVID
MONDAY; JAMES E. HAYS; E.
KENNEDY THOMPSON; DAVID CARROLL;
MICHAEL J. CARROLL; MARGE
CONNOLLY; TERESA RODDY; JOHN
PUZIO; and PRUDENTIAL FINANCIAL, INC.

     Defendants-Respondents.
__________________________________

              Argued telephonically June 8, 2018 –
              Decided June 21, 2018

              Before Judges Reisner and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Docket No. L-
              0179-08.
            Keith P. Sequeira, appellant, argued the cause
            pro se.

            Kimberly   Lunetta   argued  the   cause   for
            respondents Prudential Equity Group, LLC;
            Prudential Real Estate Affiliates, Inc; and
            Prudential Financial Inc. (Morgan, Lewis &
            Bockius, LLP, attorneys; Michelle S. Silverman
            and Nitin Sharma, on the brief).

            Rosemary S. Gousman argued the cause for
            Wachovia Securities, LLC, and all Wachovia
            individuals in their capacity as employee
            supervisors   (Fisher    &   Phillips,    LLP,
            attorneys; Rosemary S. Gousman, on the brief).

PER CURIAM

      Plaintiff Keith Sequeira appeals from a September 2, 2016

order, denying his motion to reopen previous trial court orders

entered in his Law Against Discrimination (LAD) litigation.                 We

affirm.

      This appeal is the latest in a series of lawsuits and appeals

filed by plaintiff against his former employers.                In 2014, we

affirmed the summary judgment dismissal of plaintiff's 2008 LAD

complaint concerning events that occurred while he was employed

by   Prudential     Securities,    Inc.   and   Wachovia   Securities     LLC.

Sequeira v. Prudential Equity Grp. LLC, No. A-0734-10 (App. Div.

Oct. 9, 2014), certif. denied, 222 N.J. 17 (2015) (Sequeira I).

In 2012, plaintiff filed another complaint (Sequeira II), raising

many of the same issues raised in Sequeira I.              The trial court

dismissed    that    litigation,    including     plaintiff's    claims    of

                                      2                             A-0657-16T3
fraudulent concealment of evidence.            We affirmed the trial court's

orders.1    Sequeira v. Wells Fargo & Co., No. A-3239-13 (App. Div.

Feb. 24, 2016).

      On April 15, 2016, plaintiff filed a motion in the trial

court, seeking to vacate all of the prior trial court orders and

reinstate his 2008 and 2012 complaints.                  Plaintiff styled the

motion as one under Rule 4:50-1(c), claiming that defendants

obtained all of the prior judgments by "false swearing."                     Judge

Joseph P. Quinn granted summary judgment denying the motion, for

reasons stated in a detailed written opinion.

      On    this   appeal,    plaintiff      contends     that   Judge    Quinn's

decision was "an abuse of discretion"; defendants committed "legal

fraud" and "lied" in their previous summary judgment submissions;

and   the   trial     court's   previous       factual    findings   and     legal

conclusions "were belied by the record." We affirm for the reasons

stated in Judge Quinn's opinion.

      We add only these comments. As Judge Quinn recognized, this

appeal is an attempt to reargue the merits of the previous summary

judgment    motions    as    well   as   the    previous    appeals.     Further,

plaintiff's Rule 4:50-1(c) motion was filed years beyond the one-

year time limit set forth in Rule 4:50-2.                Plaintiff's appellate


1
   We vacated a counsel fee award against plaintiff.                     However,
that aspect of our opinion is not relevant here.

                                         3                                 A-0657-16T3
arguments     are   without   sufficient   merit   to   warrant   further

discussion.    R. 2:11-3(e)(1)(E).

    Affirmed.




                                    4                             A-0657-16T3